DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2017/0099656 to Seo et al. (hereinafter “Seo”)) does not disclose, with respect to claim 1, the RRC configuration message comprises a first information element regarding a Physical (PHY) layer, the first information element is associated with a Downlink Control Information (DCI) format for a specific indication, and the specific indication is related to a first prioritized transmission mode, wherein the RRC configuration message further comprises a second information element regarding a Medium Access Control (MAC) layer, the second information element defines a transmission restriction of each of a plurality of logical channels, and at least one of the transmission restrictions corresponds to the first prioritized transmission mode as claimed.  Rather, Seo teaches configuring the transmission mode according to a channel status associated with the UE [0120].  The same reasoning applies to claim 13 mutatis mutandis.  Accordingly, claims 1-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414